        Case 2:19-cr-00001-KS-MTP Document 42 Filed 04/16/21 Page 1 of 9



                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF MISSISSIPPI
                                EASTERN DIVISION


UNITED STATES OF AMERICA

v.                                                     CRIMINAL NO. 2:19cr001KS
                                                        (Civil No. 2:20cv143KS)

AARON L. SWAN


                  RESPONSE OF THE UNITED STATES TO
          MOTION TO VACATE, SET ASIDE, OR CORRECT SENTENCE

       The United States respectfully submits this response to the motion of defendant

 Aaron L. Swan, pro se, to vacate, set aside, or correct his sentence, pursuant to Title 28,

 United States Code, Section 2255. In response, the Government would show the

 following:

                                        Background

       On April 2, 2019, defendant Swan pled guilty to Count 3 of the indictment in

 2:19cr-001, charging him with possession with intent to distribute 500 grams or more of

 Cocaine, in violation of Title 21, United States Code, Section 841(a)(1).

       Swan was represented at the plea hearing by experienced counsel, Herbert H. Klein

 III. During the hearing, Swan pled guilty pursuant to a written plea agreement in which

 he explicitly waived his right to appeal and seek post-conviction relief.

       In the plea agreements entered into with the advice of counsel, Swan specifically

 waived his right to seek post-conviction relief in this case. As the agreements

 explicitly provide:

                                              1
       Case 2:19-cr-00001-KS-MTP Document 42 Filed 04/16/21 Page 2 of 9



             Defendant, knowing and understanding all of the matters aforesaid,
      including the maximum possible penalty that could be imposed, and being
      advised of Defendant’s rights to remain silent, to trial by jury, to subpoena
      witnesses on Defendant’s own behalf, to confront the witnesses against
      Defendant, and to appeal the conviction and sentence, in exchange for the
      U.S. Attorney entering into this plea agreement and accompanying plea
      supplement, hereby expressly waives the following rights:
               a.     the right to appeal the conviction and sentence imposed in
       this case, or the manner in which that sentence was imposed, on the
       grounds set forth in Title 18, United States Code, Section 3742, or on any
       ground whatsoever, and
               b.     the right to contest the conviction and sentence or the
       manner in which the sentence was imposed in any post-conviction
       proceeding, including but not limited to a motion brought under Title 28,
       United States Code, Section 2255, and any type of proceeding claiming
       double jeopardy or excessive penalty as a result of any forfeiture ordered
       or to be ordered in this case....

Plea Agreement ¶ 8 19cr001 (Ct. Rec. Doc.23), emphasis added).

      On July 23, 2019, this Court entered its judgment, sentencing Swan to 180 months

of imprisonment, to be followed by seven years of supervised release and a $10,000 fine.

Swan also was ordered to pay a $100 mandatory special assessment. 19cr001 (Ct. Rec.

Doc. 30).

      Despite having waived his right to contest his conviction and sentencing in any

post-conviction proceeding, Swan now has moved for relief pursuant to Title 28,

United States Code, Section 2255. Swan timely filed his § 2255 motion on August 4,

2020, and its supporting memorandum on August 24, 2020.

      Swan raises two grounds for relief in his motion and brief, 1) ineffective

assistance of counsel for failure of his trial attorney to file a motion to suppress; and 2)

ineffective assistance of counsel for failure of his trial attorney to file a notice of

appeal. In sum, all grounds asserted by Swan involve the issue of the viability of a

                                               2
         Case 2:19-cr-00001-KS-MTP Document 42 Filed 04/16/21 Page 3 of 9



 suppression motion.

                                        DISCUSSION

       The affidavit of trial counsel regarding the extensive discussions regarding the

suppression defense and that the decision to enter a guilty plea to Count 3, possession with

intent to distribute cocaine was the decision of defendant Swan, completely negate the

argument that counsel failed to advise or consider a suppression defense. Counsel further

states in his affidavit that he presented all options available to include pursuing

suppression. It is notable in his affidavit that counsel mentions there were two stops, the

initial stop and a second stop after Swan fled law enforcement. Even a novice attorney

would know that fleeing law enforcement provides valid probable cause of criminal activity

to justify a traffic stop.

       The affidavit of Klein further supports Swan’s understanding of the decision not to

go forward with a motion to suppress when Swan entered a guilty plea after Klein filed a

motion to withdraw. This chain of events clearly demonstrates Swan’s decision to forego a

motion as a strategy. Further, as Swan entered a guilty plea and did not go to trial this

allegation has been waived and has no merit.

       Swan’s second allegation of ineffective assistance states counsel failed to file a

notice of appeal on his behalf. Again, counsel’s affidavit addresses this issue and the fact

that Swan did not ask him to file a notice of appeal. Notably, Swan in his motion makes no

mention of how he instructed Klein to file a notice of appeal, no mention of a phone call, a

letter or communication through third parties. There is no allegation of a “clear requests”


                                              3
           Case 2:19-cr-00001-KS-MTP Document 42 Filed 04/16/21 Page 4 of 9



or “specific instructions” by Swan as found in the Garza case cited by the defendant. Garza

v. Idaho, 139 S.Ct. 738, 746 (2019). At most what we have is akin to buyer’s remorse

some one year after the fact.

                          APPLICABLE LEGAL STANDARDS

       Swan’s motion for post-conviction relief challenges his representation: “An attorney

renders constitutionally ineffective assistance if his performance is deficient and that

deficient performance prejudices the defendant.” United States v. Crain, 877 F.3d 637, 646

(5th Cir. 2017). “A 2255 movant must show that (1) counsel’s performance fell below an

objective standard of reasonableness, and (2) there is a reasonable probability that, but for

counsel’s deficient performance, the result of the proceeding would have been different.”

Id. “In the context of a guilty plea, a movant shows prejudice by establishing ‘that there is

a reasonable probability that, but for counsel’s errors, he would not have pled guilty and

would have insisted on going to trial.’” Id. (quoting Hill v. Lockhart, 474 U.S. 52, 59

(1985)).

       Swan has failed to demonstrate actual prejudice

       A defendant stands “fairly and finally convicted” after exhaustion of or waiver of

appeal. United States v. Frady, 456 U.S. 152, 164 (1982). He may not raise an issue for the

first time on collateral review without showing both “cause” for this procedural default, and

“actual prejudice” resulting from error, Id. at 168, or that he is “actually innocent” of the

crime for which he or she is convicted. Bousley v. United States, 523 U.S. 614, 623




                                              4
        Case 2:19-cr-00001-KS-MTP Document 42 Filed 04/16/21 Page 5 of 9



(1998) (“It is important to note in this regard that ‘actual innocence’ means factual

innocence, not mere legal insufficiency.”); United States v. Sorrels, 145 F.3d 744, 749-50

(5th Cir. 1998). “A section 2255 movant who fails to raise a constitutional or jurisdictional

issue on direct appeal waives the issue for a collateral attack on his conviction, unless there

is cause for the default and prejudice as a result.” United States v. Kallestad, 236 F.3d 225,

227 (5th Cir. 2000). “If the defendant does not meet this burden of showing cause and

prejudice, he is procedurally barred from attacking his conviction.” United States v.

Drobny, 955 F.2d 990, 994-95 (5th Cir. 1992). The defendant may then only challenge his

conviction on issues of constitutional or jurisdictional magnitude. Hill v. United States, 368

U.S. 436, 438 (1962).

       Ineffective assistance of counsel may, in some cases, constitute “cause” for failing to

raise an issue on direct appeal. United States v. Guerra, 94 F.3d 989, 993 (5th Cir. 1996). A

defendant’s burden on an ineffective assistance of counsel claim is high, however.

       To succeed on any claim of ineffective assistance of counsel, a defendant must
       show that: (1) the attorney’s representation fell below an objective standard of
       reasonableness; and (2) there is a reasonable probability that, except for the
       attorney’s unprofessional errors, the result of the proceedings would have been
       different.

United States v. Kinsey, 917 F.2d 181, 183 (5th Cir. 1990) (citing Strickland v. Washington,

466 U.S. 668, 687-88 (1984)). Faithful adherence to the Strickland standard requires the

court to engage in a “strong” presumption that counsel’s conduct falls within the wide

range of reasonable professional competence and every effort must be made to eliminate

the distorting effects of hindsight. Strickland, 466 U.S. at 689. “[A] court need not address


                                              5
        Case 2:19-cr-00001-KS-MTP Document 42 Filed 04/16/21 Page 6 of 9



both prongs ..., but may dispose of such a claim based solely on a petitioner’s failure to

meet either prong of the test.” Amos v. Scott, 61 F.3d 333, 348 (5th Cir. 1995).

       Swan has failed to demonstrate satisfaction of either prong of the Strickland

standard and his allegations remain conclusory and insufficient to warrant the relief he

demands. As the plea transcript and Swan’s testimony demonstrate, he fully understood his

rights, the evidence against him and the consequences of his plea.

       Further, as laid out by Attorney Klein in his response and affidavit, he proposed to

withdraw as attorney for Swan over differences over the defense strategy. This assertion is

supported by the record in this case in which a motion to withdraw as counsel was in fact

filed on March 20, 2019. Ct. Doc. 19. Swan clearly wanted Klein to remain on his case as

six days later, after a pretrial conference, a notice of intent to enter a guilty plea was

entered. Ct. Doc. 21.

       Additionally, a mere eleven days after Klein filed his motion to withdraw, Swan

entered into a guilty plea, in open court, after being sworn to tell the truth. The plea

colloquy will reflect that Swan acknowledged satisfaction with his attorney and wished to

enter a guilty plea, knowingly and with understanding of the waivers contained in the plea

agreement.

       It is clear that the legal representation of Swan met an objective standard of

reasonableness, and (2) there is no reasonable basis to conclude that defense counsel

committed any unprofessional errors in his legal representation that would have led to any

different result at trial. As neither prong of the articulated test is met, Swan has failed to


                                               6
          Case 2:19-cr-00001-KS-MTP Document 42 Filed 04/16/21 Page 7 of 9



meet his burden to support his allegations, thus his claim of ineffective assistance of

counsel fails and his motion should be dismissed with prejudice.

         Swan Has Not Shown He Requested his Counsel Appeal Despite his Having
         Agreed to Waive Appeal

         As part of his plea agreement, Swan agreed to forego appealing his conviction and

sentencing. Ct Doc. 23 at 5 & 8.a (appeal waiver).

         In his § 2255 motion, Swan contends that his lawyer “failed to file a notice of

appeal.” Ct. Doc.23 at 5. In neither his motion nor memorandum does Swan provide any

information or detail as to how or when he conveyed to his attorney Klein that he wished to

appeal. He made no phone calls and submits no correspondence. Instead, we have a

signed affidavit from attorney Klein which asserts under oath that Swan did not request he

“file an appeal of any kind and did not inquire about filing a notice of appeal or an appeal

of any kind.” Ct. Doc. 40, p. 9 ¶36. Attorney Klein is emphatic in his response to this

claim.

         Given Klein’s insistence that he was never asked to appeal and the absence of any

basis to challenge a guilty plea that Swan had agreed to and as to which he had waived

appeal, Swan’s § 2255 claim is unfounded.

                                           CONCLUSION

      For the foregoing reasons, Petitioner’s motion for 28 U.S.C. Section 2255 relief
should be denied.

                                              Respectfully submitted,

                                              DARREN J. LAMARCA
                                              Acting United States Attorney
                                              Southern District of Mississippi
                                               7
      Case 2:19-cr-00001-KS-MTP Document 42 Filed 04/16/21 Page 8 of 9




                              By:    s/ Annette Williams
                                    Annette Williams, MSB # 9641
                                    Assistant United States Attorney
                                    1575 20th Avenue
                                    Gulfport, Mississippi 39501
                                    Phone: (228) 563-1560
Dated: April 16, 2021               Annette.Williams2@usdoj.gov




                                    8
       Case 2:19-cr-00001-KS-MTP Document 42 Filed 04/16/21 Page 9 of 9



                              CERTIFICATE OF SERVICE

     I hereby certify that this day, I electronically filed the foregoing with the Clerk of

the Court using the Electronic Case Filing system (ECF), and caused to be served by

U.S. Mail the foregoing to:

            Aaron L. Swan


     This the 16th day of April 2021.


                                                 s/ Annette Williams
                                                 Annette Williams
                                                 Assistant U.S. Attorney
